           Case 1:19-cv-07642-RA-RWL Document 210 Filed 04/21/21 Page 1 of 6


                                                                               USDC-SDNY
UNITED STATES DISTRICT COURT                                                   DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                                  ELECTRONICALLY FILED
                                                                               DOC#:
    PEARSON EDUCATION, INC., et al.,                                           DATE FILED:

                                 Plaintiffs,
                                                                                 19-CV-7642 (RA)
                            v.
                                                                                       ORDER
    ABC BOOKS LTD, et al.,

                                 Defendants.



RONNIE ABRAMS, United States District Judge:

         On November 23, 2020, this Court granted default judgment for Plaintiffs against Defendants

ABC Books LLC, Fidaa Hashemi, Leonard Johnson, Bronislav Teplitskiy, Challenge Book Store Pvt.

Ltd., Ranjan Kumar Behera, Geoffrey Labos, Maylourd Ascrate, Soarabh Gupta, and Madhu Gupta

(collectively, the “Defaulting Defendants”). Dkt. 181. The Court reserved judgment on the issue of

damages. Upon consideration of Plaintiffs’ memorandum of law in support of their motion for default

judgment, the Amended Complaint, and the supplementary letter Plaintiffs provided upon the Court’s

instruction, the Court hereby orders the following: Labos shall pay $100,000 in damages for every

counterfeit book sold, Soarbh and Madhu Gupta shall jointly pay $150,000 in damages for every

counterfeit book sold, and the remaining Defaulting Defendants shall pay $30,000 in damages for every

counterfeit book sold. 1




1
  Plaintiffs seek damages for either trademark violation or copyright violation for each counterfeit book sold, but not both.
See Dkt. 160 Ex. 5. Because the Court awards the same amount of damages for each trademark violation as it does for each
copyright violation, it need not distinguish for which counterfeit books it awards copyright damages and for which it awards
trademark damages.
         Case 1:19-cv-07642-RA-RWL Document 210 Filed 04/21/21 Page 2 of 6



                                           BACKGROUND

       The Court draws the following facts from Plaintiffs’ memorandum of law in support of their

motion for default judgment, the Amended Complaint, and Plaintiffs’ supplementary letter on

damages, dated December 7, 2020, Dkt. 185.

       Since January 2019, Labos has been subject to a preliminary injunction in another copyright

and trademark infringement action brought by several of the Plaintiffs in the instant action. Pearson

Educ., Inc. v. Labos, No. 19-CV-487 (CM) (S.D.N.Y. 2019). According to the injunction in that

action, the plaintiffs in that case were entitled to inspect Labos’s books before he sold them to ensure

that they were not counterfeit. Dkt. 185 (Supp. Letter on Damages) at 3. He violated that injunction

by selling six counterfeit books to Plaintiffs here. Id.; FAC ¶ 86.

       Similarly, Soarbh Gupta was previously sued by several of the Plaintiffs in the instant action

for selling counterfeit textbooks. Id. ¶ 107. That litigation ended in a settlement, which included an

injunctive provision prohibiting Soarbh Gupta from selling counterfeit textbooks. Id.; see also

Pearson Educ., Inc. v. Gupta, No. 16-CV-4253 (LLS) (S.D.N.Y. Sept. 12, 2016). Soarbh Gupa

violated that injunction by selling four counterfeit textbooks to Plaintiffs here. FAC ¶¶ 105, 107.

       Hashemi, through his business ABC Books LLC, sold eleven counterfeit books to Plaintiffs.

Id. ¶ 79. Hashemi’s online storefront, EVO BOOKS, is registered to the Illinois address of Radius

International, a Massachusetts-based company that also provides services to the Jordanian

counterfeiting ring “Morena.” Dkt. 185 at 3. Morena is subject to a $28 million default judgment and

permanent injunction in another copyright and trademark infringement case brought by four of the

instant Plaintiffs. See Cengage Learning, Inc. v. Morena for Int’l Trading, No. 19-CV-01727 (N.D.

Ill.). Hashemi and ABC Books are not party to that litigation.

       Behera, through his business Challenge Book Store Pvt. Ltd., sold thirteen counterfeit books to

Plaintiffs. FAC ¶ 81. Plaintiffs allege that Behera, through Challenge, operates an international


                                                        2
          Case 1:19-cv-07642-RA-RWL Document 210 Filed 04/21/21 Page 3 of 6



counterfeiting ring from India. Dkt. 185 at 4. Beherea is allegedly affiliated with Radhika

International, “a prolific infringer that has been the subject of multiple litigations.” Id. (citing Nat’l

Fire Prot. Ass’n, Inc. v. Swets Info. Servs. Private Ltd., No. 18-CV-6029 (KPF) (S.D.N.Y. 2018) and

McGraw-Hill Global Educ. Holdings, LLC v. Mathrani, No. 16-CV-8530 (WHP) (S.D.N.Y. 2016)).

There is no evidence that Behera and Challenge were party to those actions. On at least one occasion,

a customer left a review stating that the books Behera sold him were “knockoffs/inauthentic” and

“[not] original.” FAC ¶ 84.

       Johnson, who sold thirteen counterfeit books to Plaintiffs, sourced his textbooks from

DHGate.com, a Chinese marketplace notorious for selling counterfeit goods. FAC ¶¶ 73, 75. On at

least one occasion, a customer left a review informing him that “[t]he book that was delivered . . .

[wa]s counterfeit.” Id. ¶ 76. His Amazon storefront was shut down in 2017 for “infringing behavior.”

Dkt. 185 at 5.

       Teplitskiy sold eight counterfeit books to Plaintiffs. FAC ¶ 78.

       Ascrate sold three counterfeit books to Plaintiffs. Id. ¶ 97.

       None of the Defaulting Defendants responded to the Amended Complaint or complied with the

expedited discovery order issued by this Court. Id. ¶¶ 77, 80, 85, 91, 99, 109. For these reasons,

Plaintiffs have not been able to inspect their inventory or identify the sources of the counterfeit books

they sold. Id.

                                              DISCUSSION

       The Copyright Act provides for statutory damages between $750 and $30,000 per copyright

infringed, and in the case of willful copyright infringement, damages up to $150,000 per copyright

infringed. 17 U.S.C. § 504(c)(1)-(2). Similarly, the Lanham Act provides for statutory damages between

$1,000 and $200,000 per counterfeit mark, and in the case of willful trademark infringement, damages

up to $2,000,000. 15 U.S.C. § 1117(c)(1)-(2). Courts have wide discretion in setting an amount of


                                                          3
          Case 1:19-cv-07642-RA-RWL Document 210 Filed 04/21/21 Page 4 of 6



statutory damages for both copyright and trademark infringements, but will consider factors including

the expenses saved and the profits reaped, the revenues lost by the plaintiff, the deterrent effect on either

the defendant or others besides the defendant, the defendant’s cooperation, and whether the defendant’s

conduct was innocent or willful. See Union of Orthodox Jewish Congregation of Am. v. Royal Food

Distribs. LLC, 665 F. Supp. 2d 434, 436 (S.D.N.Y. 2009).

       Because Plaintiffs have shown only that the Defaulting Defendants each sold between three and

thirteen counterfeit books, they have limited ability to show lost revenue or profits reaped. The Court

recognizes, of course, that Plaintiffs’ inability to prove greater damages may well be due to the

Defaulting Defendants’ refusal to cooperate with this litigation. That refusal to cooperate has further

stymied Plaintiffs’ ability to obtain information about the Defaulting Defendants’ financial conditions.

Without this information, it is difficult to determine with precision whether a given damages award

would be adequate to deter this conduct from the Defaulting Defendants in the future.

       The above facts also indicate that several of the Defaulting Defendants acted willfully. Soarbh

Gupta had previously entered a settlement agreement with several of the Plaintiffs in this case, in which

he agreed to cease selling counterfeit textbooks. FAC ¶ 107. Similarly, Labos is currently subject to a

permanent injunction in another case brought by several of the instant Plaintiffs, which explicitly forbids

him from selling counterfeit books. Id. ¶ 86. The Court finds this evidence, together with the allegations

made in the Amended Complaint, sufficient to support a finding that Gupta and Labos acted willfully in

selling counterfeit textbooks here.

       The facts presented are insufficient, however, to support a finding of willfulness as to the

remaining Defaulting Defendants. Plaintiffs allege that Hashemi, ABC Books, Behera, and Challenge

Book Store Pvt. Ltd. acted willfully because each is affiliated with another counterfeiting outfit against

whom similar litigation has previously been brought, and in at least one instance, injunctive relief has

been granted. See Dkt. 185 at 3–4. But none of the Defaulting Defendants were party to those other


                                                         4
              Case 1:19-cv-07642-RA-RWL Document 210 Filed 04/21/21 Page 5 of 6



lawsuits. And so while Plaintiffs may be correct that these Defendants are connected to these other

infringers, this allegation alone is insufficient to support a finding of willfulness. Similarly, that Johnson

sourced his textbooks from a marketplace notorious for selling counterfeit goods may demonstrate

disregard for possible copyright or trademark infringement, FAC ¶¶ 73, 75, but this fact alone is not

sufficient to establish willfulness. See Abbott Labs. v. Adelphia Supply USA, 15-CV-5826 (CBA) (LB)

2019 U.S. Dist. LEXIS 194268, 2019 WL 5696148, *22 (E.D.N.Y. Sept. 30, 2019) (concluding that,

unlike a defendant who takes affirmative steps to disguise a counterfeit good, a defendant who “fail[s]

to inquire about” an allegedly counterfeit good may be guilty of no more than “negligently fail[ing] to

take precautions, a showing that is insufficient [to support a finding of] willfulness”). Accordingly, the

Court will not make a finding of willfulness as to those Defaulting Defendants other than Labos and

Gupta. 2

           Having considered all the available evidence, the Court deems it appropriate for Labos and the

Guptas, whom the Court finds acted willfully, to pay Plaintiffs $100,000 and $150,000 in damages per

counterfeit book sold, respectively. As to each of the remaining Defaulting Defendants, against whom

it has not made a finding of willfulness, the Court directs them to pay Plaintiffs $30,000 in damages per

counterfeit book sold.

                                                        CONCLUSION

           Accordingly, ABC Books LLC and Hashemi together shall pay Plaintiffs $330,000 in damages

($30,000 per violation for 11 books sold), Johnson shall pay Plaintiffs $390,000 in damages ($30,000

per violation for 13 books sold), Teplitskiy shall pay Plaintiffs $240,000 in damages ($30,000 per

violation for eight books sold), Challenge Book Store Pvt. Ltd. and Ranjan Kumar Behera together shall

pay Plaintiffs $390,000 in damages ($30,000 per violation for 13 books sold), Ascrate shall pay Plaintiffs

$90,000 in damages ($30,000 per violation for three books sold), Soarbh and Madhu Gupta together


2
    Plaintiff does not seem to assert that either Teplitskiy or Ascrate acted willfully. See generally Dkt. 185.

                                                                      5
          Case 1:19-cv-07642-RA-RWL Document 210 Filed 04/21/21 Page 6 of 6



shall pay Plaintiffs $600,000 in damages ($150,000 per violation for four books sold), and Labos shall

pay Plaintiffs $600,000 in damages ($100,000 per violation for six books sold).

         The Clerk of Court is respectfully directed to terminate the motion pending at docket entry 159

and to close this case.

SO ORDERED.

Dated:     April 21, 2021
           New York, New York

                                                 RONNIE ABRAMS
                                                 United States District Judge




                                                       6
